DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,488,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitation in the instant claims are recited or suggested in the patented claims, as follows:
instant claim 1, U.S. Patent No. 9,488,324, claim 22, discloses an apparatus comprising: an LED lamp, the lamp emanating an initial light pattern [claim 1, lines 1-3: note the instant light pattern and the patented light path are equivalent, as the path describes the direction of movement of light and the pattern describes the light output]; a lens, the lens mechanically affixed to the LED lamp [claim 1, line 4]; a first fixture mechanically attached to the lens [claim 1, lines 5-6: not in the patent, the first fixture comprises a magnet]; a first accessory comprising a second fixture, wherein the first accessory is mated in proximity to the lens using the first fixture and the second fixture [claim 1, lines 9-11]; the magnet comprises at least one surface for modulating light [claim 1, line 7-8] and the second feature comprises a magnet [claim 22].
U.S. Patent No. 9,488,324, claim 22 recite the first accessory comprising a second fixture [claim 1, line 9]; and a magnet can comprise a surface for modulating light [claim 1, line 7-8]; and the second feature comprises a magnet [claim 22] but does not recite the first accessory is configured to modulate the initial emanated light pattern.  It would have been well within the skill of one versed in the art at the time the invention was made to form the first accessory of U.S. Patent No. 9,488,324, claim 22 to modulate the initial emanated light pattern if such would produce a desirable light output.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Leahy et al. (8,579,470).
With respect to claim 1, Leahy discloses an apparatus [figures 5-7, 8A-8C, 21-23] comprising: an LED lamp, the lamp emanating an initial light pattern; a lens, the lens [dark circular lens] mechanically affixed to the LED lamp; a first fixture [perimeter of housing surrounding the lens in figures 21-23] mechanically attached to the lens; a first accessory [filters shown in figures 21 and 23] comprising a second fixture [locking ring around filter], wherein the first accessory is mated in proximity to the lens using the first fixture and the second fixture; and wherein the first accessory is configured to modulate the initial emanated light pattern [column 8, line 64-column 9, line 23].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leggo et al. (2001/0021073).
With respect to claim 1, Leggo discloses an apparatus [figures 1-4] comprising: a lamp [14], the lamp emanating an initial light pattern; a lens [16], the lens mechanically affixed to the LED lamp; a first fixture [36] mechanically attached to the lens [16]; a first accessory [20] comprising a second fixture [22], wherein the first accessory [20] is mated in proximity to the lens [16] using the first fixture [36] and the second fixture [22]; 
Leggo does not disclose the lamp is an LED lamp.  LED lamps are well known in the art and have the advantages of a longer lifespan, a smaller energy use and brighter light output.  It would have been well within the skill of one versed in the art at the time the invention was made to use an LED lamp in the device of Leggo to produce brighter light output for a long time using less energy. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shum et al. (11,054,117) - a parent of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875